Citation Nr: 1202479	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  96-28 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability evaluation for compensation purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1959 to September 1961.  He also had other periods of active military service through March 1985 that have not been verified by the service department.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a May 2002 decision, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the Board's May 2002 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In an October 2003 Order, the CAVC granted a "Joint Motion for Remand" and vacated the May 2002 decision and remanded the matter to the Board for further development and re-adjudication.  The issue was again before the Board in April 2004 when it was remanded to the RO for additional development.  In March 2005, the Board again denied the claim.  The Veteran appealed the Board's March 2005 decision to the Court.  In a May 2006 Order, the Court granted a "Joint Motion for Partial Remand" and vacated the March 2005 decision that denied entitlement to TDIU and remanded the matter to the Board for further development and readjudication.  In March 2007, the Board remanded the TDIU claim for additional evidentiary development.  The issue was again before the Board in September 2008, August 2009 and May 2010, when it was remanded to cure a procedural defect and/or for additional evidentiary development.

The issue on appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.



REMAND

The Board remanded the TDIU claim in August 2009 noting that a May 2009 rating decision had proposed to reduce the 60 percent rating in effect for the Veteran's service-connected degenerative changes of the lumbar spine to 20 percent.  As this rating action was still open, the Board noted that the TDIU claim was inextricably intertwined with the RO's proposed rating reduction which was still outstanding.  

In a subsequently dated August 2009 rating decision, the reduction from 60 to 20 percent for the lumbar spine disorder was promulgated.  Correspondence sent to the Veteran's representative reflecting this change was returned as undeliverable.  It is noted that service connection was established for tinnitus in a February 2011 rating decision and a 10 percent rating was assigned.  The Veteran was informed of this decision in February 2011 correspondence which inaccurately reflects that his combined disability rating was 60 percent.  The reduction of his disability rating for his back disorder was not recognized.  Moreover, the February 2011 rating decision inaccurately reflects that the Veteran had a combined 60 percent rating for his service-connected disorders without recalculation following the reduction to 20 percent.  Moreover, when the claim for a TDIU was denied by the RO in September 2011 (see the September 2011 supplemental statement of the case (SSOC)), the denial was apparently based on VA examination reports from 2009 and 2010 which did not reflect consideration of the now service-connected tinnitus.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect all of an appellant's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2011); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  The record does not contain this opinion and such an opinion is required.

Moreover, the Veteran has not been supplied accurate information regarding his current service-connected disorders and the ratings assigned.  Nor does it appear that the RO has recognized that the Veteran's lumbar spine condition rating was recently reduced to 20 percent.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his current representative an appropriate notice letter with the correct disability ratings for his service-connected disorders, to include an accurate reflection of his combined rating, based on the current assignment of a 20 percent rating for degenerative changes of the lumbar spine and a 10 percent rating for his tinnitus.  

2.  Afford the Veteran a VA examination to determine the combined impact of all service-connected disabilities on his ability to obtain and maintain gainful employment.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the report or in an addendum.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any non-service connected disabilities, it is at least as likely as not (50 percent or greater probability) that his service-connected disabilities, either alone, together or in some combination, render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him.   

The Veteran is currently service connected for his degenerative changes in the lumbar spine and for tinnitus.  The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.  

3.  Review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted.  

4.  If the medical opinion or other evidence reveals that the Veteran's service-connected disabilities render him unemployable, without regard to the Veteran's age or the impact of any non-service connected disabilities, but the Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a), consider whether referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the C&P Service for appropriate action.  

5.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for a TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any claim on appeal remains denied, the RO/AMC should issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

